Exhibit 10.1
EXECUTION COPY
     FOURTH AMENDMENT, dated as of February 18, 2009 (this “Fourth Amendment”),
to the CREDIT AGREEMENT dated as of July 8, 2005, as amended by the First
Amendment dated as of December 7, 2006, the Second Amendment dated as of
December 18, 2006 and the Third Amendment dated as of August 7, 2007 (as further
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among EXPEDIA, INC., a Delaware corporation; EXPEDIA, INC.,
a Washington corporation; TRAVELSCAPE, LLC, a Nevada limited liability company
(successor to TRAVELSCAPE, INC., a Nevada corporation); HOTWIRE, INC., a
Delaware corporation; the other Borrowing Subsidiaries from time to time party
thereto; the LENDERS from time to time party thereto; JPMORGAN CHASE BANK, N.A.,
as Administrative Agent; and J.P. MORGAN EUROPE LIMITED, as London Agent.
W I T N E S S E T H :
          WHEREAS the Lenders have agreed to extend credit to the Borrowers
under the Credit Agreement on the terms and subject to the conditions set forth
therein; and
          WHEREAS the Company has requested that the Lenders amend certain
provisions of the Credit Agreement, and the Lenders under the Credit Agreement
whose signatures appear below, constituting at least the Required Lenders, are
willing to amend the Credit Agreement, on the terms and subject to the
conditions set forth herein;
          NOW, THEREFORE, in consideration of the mutual agreements herein
contained and other good and valuable consideration, the sufficiency and receipt
of which are hereby acknowledged, the parties hereto hereby agree as follows:
          SECTION 1. Defined Terms. Capitalized terms used but not otherwise
defined herein (including in the preamble hereto) have the meanings assigned to
them in the Credit Agreement.
          SECTION 2. Amendment of Credit Agreement. Effective as of the Fourth
Amendment Effective Date (as defined below), the Credit Agreement is hereby
amended as follows:
          (a) Amendment of Section 1.01. Section 1.01 of the Credit Agreement is
amended as follows:
(i) The following terms are added thereto in appropriate alphabetical order:
“Consolidated Cash Interest Expense” means, for any period, the excess of
(a) the sum, without duplication, of (i) the interest expense (including imputed
interest expense in respect of Capital Lease Obligations) of the Company and the
Subsidiaries for such



--------------------------------------------------------------------------------



 



2

period, determined on a consolidated basis in accordance with GAAP, (ii) the
interest expense that would be imputed for such period in respect of Synthetic
Lease Obligations of the Company and the Subsidiaries if such Synthetic Lease
Obligations were accounted for as Capital Lease Obligations, determined on a
consolidated basis in accordance with GAAP, (iii) any interest or other
financing costs becoming payable during such period in respect of Indebtedness
of the Company or its Subsidiaries to the extent such interest or other
financing costs shall have been capitalized rather than included in consolidated
interest expense for such period in accordance with GAAP and (iv) any cash
payments made during such period in respect of obligations of the type referred
to in clause (b)(ii) below that were amortized or accrued in a previous period,
minus (b) the sum of (i) to the extent included in such consolidated interest
expense for such period, noncash amounts attributable to amortization or
write-off of capitalized interest or other financing costs paid in a previous
period and (ii) to the extent included in such consolidated interest expense for
such period, noncash amounts attributable to amortization of debt discounts or
accrued interest payable in kind for such period.
“Existing Indentures” means (a) the Indenture dated as of August 21, 2006 among
the Company, the Subsidiary Guarantors from time to time parties thereto and The
Bank of New York Trust Company, N.A., as Trustee, relating to the Company’s
7.456% Senior Notes due 2018, and (b) the Indenture dated as of June 24, 2008
among the Company, the Subsidiary Guarantors party thereto and The Bank of New
York Trust Company, N.A., as Trustee, relating to the Company’s 8.5% Senior
Notes due 2016.
“Fourth Amendment” means the Fourth Amendment, dated as of February 18, 2009, to
this Agreement.
“Fourth Amendment Effective Date” has the meaning set forth in the Fourth
Amendment.
     (ii) The definition of “Alternate Base Rate” is amended and restated in its
entirety to read as follows:
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) the LIBO Rate for a US Dollar
Borrowing with a one month Interest Period commencing on such day (or, if such
day is not a Business Day, the immediately preceding Business Day) plus 1.00%,
provided that, for the avoidance of doubt, the LIBO Rate for any day shall be
based on the rate appearing on the Reuters



--------------------------------------------------------------------------------



 



3

BBA LIBOR Rates Page 3750 at approximately 11:00 a.m., London time, on such day.
Any change in the Alternate Base Rate due to a change in the Prime Rate, the
Federal Funds Effective Rate or the LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the LIBO Rate, respectively.
     (iii) The definition of “Applicable Rate” is amended and restated in its
entirety to read as follows:
“Applicable Rate” means, for any day, with respect to any ABR Revolving Loan or
Eurocurrency Revolving Loan, or with respect to the commitment fees or letter of
credit fees payable hereunder, as the case may be, the applicable rate per annum
set forth below under the caption “ABR Spread”, “Eurocurrency Spread”,
“Commitment Fee Rate” or “Letter of Credit Fee Rate”, as the case may be, based
upon the Leverage Ratio as of the most recent determination date:

                                          Commitment Fee   Letter of Credit    
    Leverage Ratio:     Rate   Fee Rate   ABR Spread   Eurocurrency Spread
Category 1
                                 
 
                                 
< 1.00
      0.375 %     2.500 %     1.500 %     2.500 %
 
                                 
Category 2
                                 
 
                                 
³ 1.00 and < 1.50
      0.375 %     2.625 %     1.625 %     2.625 %
 
                                 
Category 3
                                 
 
                                 
³ 1.50 and < 2.00
      0.500 %     2.750 %     1.750 %     2.750 %
 
                                 
Category 4
                                 
 
                                 
³ 2.00
      0.500 %     2.875 %     1.875 %     2.875 %

For purposes of the foregoing, (i) the Leverage Ratio shall be determined as of
the end of each fiscal quarter of the Company’s fiscal year based on the
Company’s consolidated financial statements delivered pursuant to
Section 5.01(a) or (b) and (ii) each change in the Applicable Rate resulting
from a change in the Leverage Ratio shall be effective during the period
commencing on and including the Business Day following the date of delivery to
the Administrative Agent of such consolidated financial statements indicating
such change and ending on the date immediately preceding the effective date of
the next such change; provided that the Applicable Rate shall be determined
based on Category 4 if the Company fails to deliver the consolidated financial
statements required to be delivered by it pursuant to Section 5.01(a) or (b),
during the period from the last



--------------------------------------------------------------------------------



 



4

day on which such statements are permitted to be delivered in conformity with
Section 5.01(a) or (b), as the case may be, until such consolidated financial
statements are delivered; provided further that, unless an Event of Default
described in Section 7.01(h) or (i) has occurred with respect to the Company or
any Borrower, the Administrative Agent or the Required Lenders shall have first
made a request for such applicability of Category 4.
     (iv) The definition of “Consolidated EBITDA” is amended (A) to replace the
word “and” at the end of clause (a)(iv) thereof with a comma and (B) to insert
at the end of clause (a)(v) thereof “, (vi) any restructuring or other unusual,
non-recurring charges for such period, provided that the amount of charges added
back pursuant to this clause (vi) for such period, together with the aggregate
amount of charges added back pursuant to this clause (vi) for any other period
ending on any day during the 12 consecutive months ending on the last day of
such period, shall not exceed $35,000,000, and (vii) non-cash goodwill and trade
name impairment charges for such period”.
     (v) The definition of “Leverage Ratio” is amended and restated in its
entirety to read as follows:
“Leverage Ratio” means, on any date, the ratio of (a) Consolidated Funded Debt
as of such date to (b) Consolidated EBITDA for the period of four consecutive
fiscal quarters of the Company most recently ended on or before such date.
     (vi) The definitions of “Consolidated Net Worth” and “Consolidated Tangible
Assets” are deleted in their entirety.
          (b) Amendment of Section 2.13(a). Section 2.13(a) of the Credit
Agreement is amended to read in its entirety as follows:
“(a) The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Alternate Base Rate plus the Applicable Rate.”
          (c) Amendment of Section 6.01. Section 6.01 of the Credit Agreement is
amended by replacing clause (g) with the following:
“(g) other Indebtedness that, when aggregated with the aggregate outstanding
Indebtedness of the Company secured by Liens and Securitization Transactions
permitted pursuant to Section 6.02(f) and the aggregate sale price of the assets
sold in sale and leaseback transactions permitted pursuant to Section 6.03,
shall at no time exceed US$75,000,000.”
          (d) Amendment of Section 6.02. Section 6.02 of the Credit Agreement is
amended by replacing clause (f) with the following:



--------------------------------------------------------------------------------



 



5

“(f) other Liens securing Indebtedness and Securitization Transactions that,
when aggregated with the Indebtedness of Subsidiaries permitted under
Section 6.01(g) and the aggregate sale price of the assets sold in sale and
leaseback transactions permitted under Section 6.03, do not exceed US$75,000,000
at any time; and”
          (e) Amendment of Section 6.03. Section 6.03 of the Credit Agreement is
amended to read in its entirety as follows:
“SECTION 6.03. Sale and Leaseback Transactions. The Company will not, and will
not permit any Subsidiary to, enter into any arrangement, directly or
indirectly, with any Person whereby it shall sell or transfer any property, real
or personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease property which it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred; provided, however, that, notwithstanding the above, the Company or
any Subsidiary may engage in any sale and leaseback transactions if the
aggregate sale price of the assets sold in such transactions, when aggregated
with the Indebtedness of Subsidiaries permitted under Section 6.01(g) and the
Indebtedness secured by Liens and Securitization Transactions permitted pursuant
to Section 6.02(f), does not exceed US$75,000,000 at any time.”
          (f) Amendment of Section 6.05. Section 6.05 of the Credit Agreement is
amended to read in its entirety as follows:
“SECTION 6.05. Restricted Payments. The Company will not, and will not permit
any of the Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except that (a) the Company may declare
and pay dividends with respect to its Equity Interests payable solely in
additional shares of its common stock, (b) Subsidiaries may declare and pay
dividends ratably with respect to their Equity Interests and (c) the Company may
make Restricted Payments pursuant to and in accordance with stock option plans
or other benefit plans for management or employees of the Company and the
Subsidiaries; provided, however, that so long as no Default or Event of Default
shall exist or would be caused thereby, the Company may make Restricted Payments
without limitation if the Leverage Ratio as of the end of the most recently
completed fiscal quarter, giving pro forma effect to such Restricted Payments
and any related incurrence of Indebtedness as if they had occurred on the last
day of such quarter, shall have been equal to or less than 2.0 to 1.0.”



--------------------------------------------------------------------------------



 



6

          (g) Amendment of Section 6.07. Section 6.07 of the Credit Agreement is
amended to read in its entirety as follows:
“SECTION 6.07. Restrictive Agreements. The Company will not, and will not permit
any Subsidiary to, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of the Company or any Subsidiary to create, incur
or permit to exist any Lien upon any of its assets to secure any Obligations or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to any shares of its capital stock, membership interests or similar
Equity Interests or to make or repay loans or advances to the Company or any
other Subsidiary or to Guarantee Indebtedness of the Company or any other
Subsidiary; provided that (i) the foregoing shall not apply to (A) restrictions
and conditions imposed by law or by this Agreement, (B) restrictions and
conditions existing on the date hereof and identified on Schedule 6.07 (but
shall apply to any extension or renewal of, or any amendment or modification
expanding the scope of, any such restriction or condition), (C) restrictions and
conditions with respect to a Person that is not a Subsidiary on the date hereof,
which restrictions and conditions are in existence at the time such Person
becomes a Subsidiary and are not incurred in connection with, or in
contemplation of, such Person becoming a Subsidiary, so long as such
restrictions and conditions apply only to such Person, and (D) restrictions and
conditions imposed by any Existing Indenture as in effect on the Fourth
Amendment Effective Date or any agreement or document governing or evidencing
any other Indebtedness of the Company or any Subsidiary permitted hereunder,
provided that the restrictions and conditions contained in any such agreement or
document are not less favorable to the Lenders than the restrictions and
conditions imposed by the Existing Indentures as in effect on the Fourth
Amendment Effective Date); (ii) clause (a) of the foregoing shall not apply to
(A) restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the assets securing such Indebtedness, and (B) customary
provisions in leases and other agreements restricting the assignment thereof;
and (iii) clause (b) of the foregoing shall not apply to customary restrictions
and conditions contained in agreements relating to the sale of a Subsidiary
pending such sale, provided that such restrictions and conditions apply only to
the Subsidiary that is to be sold and such sale is permitted hereunder.”
          (h) Amendment of Section 6.10. Section 6.10 of the Credit Agreement is
amended to read in its entirety as follows:



--------------------------------------------------------------------------------



 



7

“SECTION 6.10 Leverage Ratio. The Company will not permit the Leverage Ratio at
any time on or after the Fourth Amendment Effective Date to exceed 2.75 to
1.00.”
          (i) Amendment of Section 6.11. Section 6.11 of the Credit Agreement is
amended to read in its entirety as follows:
“SECTION 6.11. Interest Expense Coverage Ratio. The Company will not permit the
ratio of (a) Consolidated EBITDA to (b) Consolidated Cash Interest Expense, in
each case for any period of four consecutive fiscal quarters, to be less than
3.25 to 1.00.”
          SECTION 3. Representations, Warranties and Agreements. The Company, as
to itself and each of the Subsidiaries, hereby represents and warrants to and
agrees with each Lender and the Agents that:
          (a) This Fourth Amendment has been duly executed and delivered by the
Company and each Borrower and constitutes (assuming due execution by the
Required Lenders) a legal, valid and binding obligation of the Company and each
such Borrower, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
          (b) After giving effect to this Fourth Amendment, the representations
and warranties set forth in Article III of the Credit Agreement are true and
correct in all material respects on and as of the Fourth Amendment Effective
Date (as defined below) with the same effect as if made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case they were true and correct as of such earlier date.
          (c) As of the Fourth Amendment Effective Date, after giving effect to
this Fourth Amendment, no Default or Event of Default has occurred and is
continuing.
          SECTION 4. Effectiveness. This Fourth Amendment shall become effective
as of the first date (the “Fourth Amendment Effective Date”) on which:
          (a) the Administrative Agent shall have received duly executed
counterparts hereof that, when taken together, bear the authorized signatures of
the Company, the Borrowers and Lenders constituting at least the Required
Lenders;
          (b) the Administrative Agent shall have received a certificate, dated
the Fourth Amendment Effective Date and signed by the President, a Vice
President or a Financial Officer of the Company and each Borrower, confirming
the accuracy of the representations and warranties set forth in Section 3
hereof; and
          (c) the Administrative Agent shall have received the Amendment Fee and
all other fees and other amounts due and payable on or prior to the Fourth
Amendment Effective Date, including, to the extent invoiced, reimbursement or
payment of all reasonable



--------------------------------------------------------------------------------



 



8

out-of-pocket expenses (including fees, charges and disbursements of counsel)
required to be reimbursed or paid by the Company under the Credit Agreement;
provided that if the Fourth Amendment Effective Date shall not have occurred on
or before February 18, 2009, this Fourth Amendment shall terminate and be of no
further force and effect. The Administrative Agent shall notify the Company and
the Lenders of the date of the Fourth Amendment Effective Date, and such notice
shall be conclusive and binding.
          SECTION 5. Effect of this Fourth Amendment. (a) Except as expressly
set forth herein, this Fourth Amendment shall not by implication or otherwise
limit, impair, constitute a waiver of (other than a waiver of any Default that
might otherwise have occurred under Section 6.11 of the Credit Agreement as in
effect prior to the Fourth Amendment Effective Date), or otherwise affect the
rights and remedies of the Agents, the Issuing Banks and the Lenders under the
Credit Agreement or any other Loan Document, and shall not alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect (it being understood and agreed that all interest and fees accruing
under the Credit Agreement in respect of periods prior to the Fourth Amendment
Effective Date will accrue at the rates specified in the Credit Agreement prior
to it being amended by this Fourth Amendment and be payable at the times
provided in the Credit Agreement). Nothing herein shall be deemed to entitle any
Loan Party to a consent to, or a waiver, amendment, modification or other change
of, any of the terms, conditions, obligations, covenants or agreements contained
in the Credit Agreement or any other Loan Document in similar or different
circumstances.
          (b) On and after the Fourth Amendment Effective Date, each reference
in the Credit Agreement to “this Agreement”, “herein”, “hereunder”, “hereto”,
“hereof” and words of similar import shall, unless the context otherwise
requires, refer to the Credit Agreement as amended hereby, and each reference to
the Credit Agreement in any other Loan Document shall be deemed to be a
reference to the Credit Agreement as amended hereby. This Fourth Amendment shall
constitute a “Loan Document” for all purposes of the Credit Agreement and the
other Loan Documents.
          SECTION 6. Applicable Law. THIS FOURTH AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
          SECTION 7. Counterparts. This Fourth Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original but all of which, when taken together,
shall constitute a single instrument. Delivery of an executed counterpart of a
signature page of this Fourth Amendment by telecopy shall be effective as
delivery of a manually executed counterpart hereof.
          SECTION 8. Fees and Expenses. The Company agrees to reimburse the
Administrative Agent for its reasonable out-of-pocket expenses in connection
with this Fourth Amendment, including the reasonable fees, charges and
disbursements of Cravath, Swaine & Moore LLP, counsel for the Administrative
Agent. The Company agrees to pay on the Fourth



--------------------------------------------------------------------------------



 



9

Amendment Effective Date to the Administrative Agent, for the account of each
Lender that executes and delivers a copy of this Fourth Amendment to the
Administrative Agent (or its counsel) at or prior to 5:00 p.m., New York City
time, on February 17, 2009 (the “Signing Date”), an amendment fee (the
“Amendment Fee”) in an amount equal to 0.250% of the aggregate principal amount
of the Commitments of such Lender outstanding on the Signing Date, whether used
or unused. All fees shall be payable in immediately available funds and shall
not be refundable.



--------------------------------------------------------------------------------



 



 

          IN WITNESS WHEREOF, the parties hereto have caused this Fourth
Amendment to be duly executed by their respective authorized officers as of the
date first above written.

                EXPEDIA, INC., a Delaware corporation,    
 
           
 
  by:   /s/ Michael B. Adler    
 
     
 
Name: Michael B. Adler    
 
      Title: Chief Financial Officer    
 
              EXPEDIA, INC., a Washington corporation,    
 
           
 
  by:   /s/ Michael B. Adler    
 
           
 
      Name: Michael B. Adler    
 
      Title: Chief Financial Officer    
 
              TRAVELSCAPE, LLC,    
 
           
 
  by:   /s/ Michael B. Adler    
 
           
 
      Name: Michael B. Adler    
 
      Title: Chief Financial Officer    
 
              HOTWIRE, INC,    
 
           
 
  by:   /s/ Michael B. Adler    
 
           
 
      Name: Michael B. Adler    
 
      Title: Chief Financial Officer    





--------------------------------------------------------------------------------



 



11

     
 
  JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent,

                  by:   /s/ Peter B. Thauer       Name:   Peter B. Thauer      
  Title:   Executive Director     



--------------------------------------------------------------------------------



 



 

SIGNATURE PAGE TO
FOURTH AMENDMENT TO
EXPEDIA, INC. CREDIT AGREEMENT

          Name of Institution:      Bank of America, N.A.                   
by:   /s/ Peter van der Horst         Name:   Peter van der Horst       
Title:   Senior Vice President     

          Name of Institution:1    

      by:           Name:           Title:        

 

1   For any Lender requiring a second signature line.



--------------------------------------------------------------------------------



 



 

SIGNATURE PAGE TO
FOURTH AMENDMENT TO
EXPEDIA, INC. CREDIT AGREEMENT
Name of Institution:

            Royal Bank of Scotland            by:   /s/ William McGinty        
Name:   William McGinty        Title:   Senior Vice President     

Name of Institution:1

                  by:           Name:           Title:        

 

1   For any Lender requiring a second signature line.



--------------------------------------------------------------------------------



 



 

SIGNATURE PAGE TO
FOURTH AMENDMENT TO
EXPEDIA, INC. CREDIT AGREEMENT

          Name of Institution:     Wachovia Bank, N.A.
      by:   /s/ Scott Suddreth         Name:   Scott Suddreth        Title:  
Vice President     

          Name of Institution:1   

      by:           Name:           Title:        

 

1   For any Lender requiring a second signature line.



--------------------------------------------------------------------------------



 



 

SIGNATURE PAGE TO
FOURTH AMENDMENT TO
EXPEDIA, INC. CREDIT AGREEMENT

            Name of Institution:     

    BNP Paribas  by:   /s/ Nuala Marley           Name:   Nuala Marley         
Title:   Managing Director       

            Name of Institution:1 

    BNP Paribas  by:   /s/ Maria Bliznakova           Name:   Maria Bliznakova 
        Title:   Vice President       

 

1   For any Lender requiring a second signature line.



--------------------------------------------------------------------------------



 



 

SIGNATURE PAGE TO
FOURTH AMENDMENT TO
EXPEDIA, INC. CREDIT AGREEMENT

                  Name of Institution:       HSBC Bank USA, National Association
   
 
               
 
      by:   /s/ Lawrence Li    
 
               
 
      Name:   Lawrence Li    
 
      Title:   Vice President    



--------------------------------------------------------------------------------



 



 

SIGNATURE PAGE TO
FOURTH AMENDMENT TO
EXPEDIA, INC. CREDIT AGREEMENT

            Name of Institution: MIZUHO CORPORATE BANK, LTD.
        /s/ Raymond Ventura         Name:   Raymond Ventura        Title:  
Deputy General Manager       

            Name of Institution:1 

        by:             Name:             Title:          

 

1   For any Lender requiring a second signature line.



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
FOURTH AMENDMENT TO
EXPEDIA, INC. CREDIT AGREEMENT

             
Name of Institution:
      SOCIETE GENERALE    
 
           
 
  by:   /s/ Nigel Elvey
 
Name: Nigel Elvey    
 
      Title: Vice President    
 
           
Name of Institution:1
           
 
           
 
  by:        
 
     
 
Name:    
 
      Title:    

 

1   For any Lender requiring a second signature line.

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
FOURTH AMENDMENT TO
EXPEDIA, INC. CREDIT AGREEMENT

             
Name of Institution:
      Sumitomo Mitsui Banking Corporation    
 
           
 
  by:   /s/ Leo E. Pagarigan
 
Name: Leo E. Pagarigan    
 
      Title: General Manager    
 
           
Name of Institution:1
           
 
           
 
  by:        
 
     
 
Name:    
 
      Title:    

 

1   For any Lender requiring a second signature line.

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
FOURTH AMENDMENT TO
EXPEDIA, INC. CREDIT AGREEMENT

             
Name of Institution:
      Barclays Bank PLC    
 
           
 
  by:   /s/ David Barton
 
Name: David Barton    
 
      Title: Director    
 
           
Name of Institution:1
           
 
           
 
  by:   /s/ N/A    
 
     
 
Name:    
 
      Title:    

 

1   For any Lender requiring a second signature line.

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
FOURTH AMENDMENT TO
EXPEDIA, INC. CREDIT AGREEMENT

              Name of Institution:   THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.    
 
           
 
  By:   /s/ Victor Pierzchalski
 
Name: Victor Pierzchalski    
 
      Title: Authorized Signatory    
 
           
Name of Institution:1
           
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

 

1   For any Lender requiring a second signature line.

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
FOURTH AMENDMENT TO
EXPEDIA, INC. CREDIT AGREEMENT

              Name of Institution:   FIFTH THIRD BANK    
 
           
 
  by:   /s/ Ashley Colmenero
 
Name: Ashley Colmenero    
 
      Title: Relationship Manager    
 
           
Name of Institution:1
           
 
           
 
  by:        
 
     
 
Name:    
 
      Title:    

 

1   For any Lender requiring a second signature line.

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
FOURTH AMENDMENT TO
EXPEDIA, INC. CREDIT AGREEMENT

              Name of Institution:   The Bank of New York Mellon    
 
           
 
  by:   /s/ Robert Besser
 
Name: Robert Besser    
 
      Title: Vice President    

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
FOURTH AMENDMENT TO
EXPEDIA, INC. CREDIT AGREEMENT

          Name of Institution:   U.S. BANK NATIONAL ASSOCIATION
      by:   /s/ Kurban H. Merchant         Name:   Kurban H. Merchant       
Title:   Vice President     

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
FOURTH AMENDMENT TO
EXPEDIA, INC. CREDIT AGREEMENT

          Name of Institution:   First Commercial Bank, Los Angeles Branch
      by:   /s/ Frank Wen-Han Wu         Name:   Frank Wen-Han Wu       
Title:   Deputy General Manager     

Name of Institution:1

                  by:           Name:           Title:        

 

1   For any Lender requiring a second signature line.

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
FOURTH AMENDMENT TO
EXPEDIA, INC. CREDIT AGREEMENT

          Name of Institution:   The Governor and Company of the Bank of Ireland
      by:   /s/ Aoife Quinn         Name:   Aoife Quinn        Title:  
Authorised Signatory     

Name of Institution:1

                  by:   /s/ Elaine Crowley         Name:   Elaine Crowley       
Title:   Authorised Signatory     

 

1   For any Lender requiring a second signature line.

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
FOURTH AMENDMENT TO
EXPEDIA, INC. CREDIT AGREEMENT

          Name of Institution:   United Overseas Bank Limited, New York Agency
      by:   /s/ George Lim         Name:   George Lim        Title:   SVP & GM 
    Name of Institution:1 United Overseas Bank Limited, New York Agency
      by:   /s/ Mario Sheng         Name:   Mario Sheng        Title:   AVP     

 

1   For any Lender requiring a second signature line.

 